DETAILED ACTION
Summary
Applicant’s arguments and amendments filed on 5/10/2022  have been acknowledged and entered.
Claims 1-5, 8-11 and 13-25 are pending.  
Claims 13 and 20 have been amended to overcome the prior art of record.  
Claims 6-7, 12, and 15, have been canceled.  
Claims 1, 13, 14, 16, and 20 have been amended by examiners amendment.
Claim 3 has been canceled by examiners amendment.
.
Examiner’s Amendment
In reviewing the claims examiner proposed amending the independent claims to positively recite an application temperature to prohibit a 112 rejection being made. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Joseph V. Noferi on May 20 with follow up confirmation on May 23, 2022.
IN THE CLAIMS:
Claim 3 has been canceled and claims 1, 13, 14, 16, and 20 have been amended to include the limitations of claim 3 as set forth below.
Claim 1:		A low thermal expansion glass-ceramic component that has an application temperature that lies within a range of -60˚ to 100˚C, and comprises
at the application temperature, a coefficient of thermal expansion (CTE) in
an interval of 0 ± 15 ppb/˚K, and a total spatial variation of CTE over the entire glass-ceramic component of at most 3 ppb/K, wherein the component has a mass of at least
500 kg.

Claim 3:  Canceled	

Claim 13:	An astronomical mirror comprising a low thermal expansion
glass-ceramic component, that has an application temperature that lies within a range of -60˚ to 100˚C, and comprises, at the application temperature, 
thermal expansion (CTE) in an interval of 0 ± 15 ppb/K, and a total spatial variation of
CTE over the entire glass-ceramic component of at most 3 ppb/K, wherein the
glass-ceramic component has a diameter of at least 3 m.

Claim 14:	An extreme ultraviolet lithography device comprising a
low thermal expansion glass-ceramic component, that has an application temperature that lies within a range of -60˚ to 100˚C, and, at the 
spatial variation of CTE over the entire glass-ceramic component of at most 3 ppb/K,
wherein the component has an edge length, in the case of a rectangular shape, or a
diameter, in the case of a round shape, of at least 0.5 m.  

Claim 16:	A low thermal expansion glass-ceramic component that has an application temperature that lies within a range of -60˚ to 100˚C, and comprises,
at the 
an interval of 0 ± 15 ppb/K, and a total spatial variation of CTE over the entire glass-ceramic component of at most 3 ppb/K, wherein the glass-ceramic component has an
edge length, in the case of a rectangular shape, or a diameter, in the case of a round
shape, of at least 0.5 m.

Claim 20:	A low thermal expansion glass-ceramic component that has an application temperature that lies within a range of -60˚ to 100˚C, and comprises,
at the 
an interval of 0 ± 15 ppb/K, and a total spatial variation of CTE over the entire glass-ceramic component of at most 3 ppb/K, wherein the glass-ceramic component has a diameter, of at least 3 m.

Allowable Subject Matter

Claims 1-2, 4-5, 8-11, 13-25,  are allowed as amended by examiners amendment.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Döhring et al “Forty years of ZERODUR® mirror substrates for astronomy -- Review· and Outlook” and Mitra. does not fairly teach or render obvious all of the limitations of independent claims 1, 13, 14, 16 or 20 particularly with a total spatial variation of CTE over the entire glass-ceramic component of at most 3 ppb/K.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784